Citation Nr: 1020810	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-12 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disability, to include PTSD, anxiety and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.T.

ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to 
November 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
RO in Muskogee, Oklahoma, which denied the Veteran's claim 
for service connection for a psychiatric disability, 
characterized as anxiety and depression, on the merits.  

The Board notes that this claim has been the subject of a 
previous and final adjudication.  In May 1996, the Veteran 
filed a claim for service connection for a mental disorder.  
In December 1996, she indicated she had a nervous condition 
to include PTSD.  In a January 1997 rating decision, the RO 
denied a claim for service connection for a mental disorder 
due to psychic trauma.  She was notified of the decision and 
her appellate rights in a January 1997 letter.  In March 
1997, she provided the RO with PTSD stressor information.  In 
April and July 1997 rating decisions, the claim was 
characterized as service connection for PTSD based on 
assault.  She was properly notified of these decisions, and 
timely filed a notice of disagreement, expressing a desire 
for service connection for a mental disorder to include PTSD.  
In October 1997, she was furnished a statement of the case, 
and she did not thereafter file a timely substantive appeal.  
As such, the January 1997 RO decision became final.  As will 
be discussed below in the body of this opinion, the Board 
finds that the current claim is the same claim that was 
denied in the January 1997 rating decision.  Regardless of 
the RO's determination in the February 2007 rating decision 
to treat the claim on a de novo basis without consideration 
of the finality of the January 1997 rating decision, the 
Board must first determine if the claim was properly 
reopened.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
Jackson v, Principi, 26 5 F.3d 1366 (Fed. Cir. 2001).  The 
following decision will address this matter. 

The Veteran testified at a March 2010 hearing before the 
undersigned at the Muskogee RO.  A transcript of the hearing 
has been associated with the claims file. 

The Board notes that the Veteran submitted additional 
evidence after the February 2008 Supplemental Statement of 
the Case (SOC) was issued, and waived initial consideration 
of this evidence by the agency of original jurisdiction in 
accordance with 38 C.F.R. § 20.1304(c) (2009) (providing that 
any pertinent evidence accepted directly at the Board must be 
referred to the agency of original jurisdiction (AOJ) for 
initial review unless this procedural right is waived by the 
appellant).  The Board may proceed with appellate review. 

The reopened claim is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The January 1997 rating decision denied the claim of 
entitlement to service connection for a mental disorder; the 
Veteran was properly notified of the adverse outcome and her 
appellate rights in a January 1997 letter; she did not file a 
substantive appeal. 

2.  Additional evidence received since the January 1997 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the Veteran's claim 
of service connection for a mental disorder.


CONCLUSIONS OF LAW

1.  The January 1997 rating decision, denying service 
connection for a mental disorder, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a mental 
disorder, to include PTSD; the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its 
decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the 
Board must review the entire record, it need not discuss each 
piece of evidence.  See id.  The analysis below focuses on 
the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's petition to reopen the claim for service 
connection for a mental disorder, to include anxiety and 
depression has been granted, as discussed below.  
Accordingly, the Board finds that any error related to the 
VCAA on this issue is moot.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006)

II. New and Material Evidence

The Veteran petitions to reopen the claim for a psychiatric 
disability stemming from personal assault during her period 
of service.  For the following reasons, the Board finds that 
new and material evidence has been submitted to reopen her 
claim.

Preliminarily, the Board notes that there is an issue as to 
whether this claim was in fact previously adjudicated.  The 
Veteran filed a claim for service connection for "mental 
disorders" in May 1996 which was denied in a January 1997 
rating decision because the RO found that there was no 
evidence that the Veteran was treated in service for a mental 
disorder due to psychic trauma.  She was informed of the 
decision and her appellate rights in a January 1997 letter.  
The denial was confirmed in April 1997 and July 1997 rating 
decisions, which denied service connection for a mental 
disorder characterized as PTSD claimed as due to in-service 
personal assault.  In these decisions, the RO found that 
there was no evidence to substantiate the Veteran's claimed 
in-service personal assaults.  The Veteran was informed of 
this decision and her appellate rights in a July 1997 letter.  
She filed a timely notice of disagreement (NOD) which stated 
that she desired service connection for a mental disorder to 
include PTSD, and an October 1997 statement of the case (SOC) 
was duly issued.  The Veteran did not file a substantive 
appeal.  See 38 C.F.R. § 20.200 (2009).  Accordingly, the 
Veteran did not perfect her appeal and the January 1997 
decision, as well as the April 1997 and July 1997 rating 
decisions, became final.  See 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 20.302; 20.1103 (2009).

The United States Court of Appeals for Veterans Claims 
(Court) has held that claims based on separate and distinctly 
diagnosed conditions must be considered separate and distinct 
claims, and that the factual basis of a claim for the purpose 
of determining whether it was adjudicated in a final decision 
is the veteran's disease or injury rather than the symptoms 
of the veteran's disease or injury.  See Ephraim v. Brown, 82 
F.3d 399 (1996); Boggs v. Peake, 520 F.3d 1330 (2008).  At 
the same time, the Court recently held that in determining 
whether new and material evidence is required, the focus of 
the Board's analysis must be on whether the evidence 
presented truly amounts to a new claim "based upon 
distinctly diagnosed diseases or injuries" or whether it is 
evidence tending to substantiate an element of a previously 
adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199 
(2009).  In Velez, the Court determined that a previous 
decision of the RO had explicitly considered whether the 
appellant had any diagnosed psychiatric condition that could 
be related to service.  The Court found that "any" 
psychiatric condition included a psychological nervous 
condition.  Therefore, appellant's submission of further 
evidence relating to a nervous condition did not introduce a 
new claim based on a distinctly diagnosed condition from the 
claim for a stress disorder previously denied by the RO.  See 
id. 

Here, in the January 1997 rating decision, the RO denied 
service connection for a mental disorder due to psychic 
trauma in service, finding that there was no evidence of 
psychic trauma and no evidence of treatment or diagnosis of 
psychic trauma during service.  The RO further found that the 
Veteran's in-service diagnoses of an adjustment disorder and 
antisocial personality disorder were not disabilities subject 
to compensation under VA law.  The Veteran's current claim is 
for anxiety and depression, which she states manifested in 
service and stems from personal assaults that occurred during 
active service.  The Board finds that under Velez, the denial 
of a "mental disorder" in the January 1997 rating decision 
was broad enough to encompass anxiety and depression and 
indeed any acquired mental disorder that may be related to 
service.  Thus, the Veteran's current claim for anxiety and 
depression is not a new claim based on a distinctly diagnosed 
condition, but rather constitutes the same claim that was 
denied in the January 1997 rating decision.  See id.

The Board also finds that the May 1996 claim for a mental 
disorder, which was denied in the January 1997 rating 
decision, was recharacterized by the RO in the April 1997 and 
July 1997 rating decisions as a claim for PTSD due to sexual 
assault.  In these rating decisions, the RO denied the 
Veteran's claim for service connection for PTSD because, 
although she was diagnosed with this disability, the claimed 
in-service personal assaults had not been substantiated.  As 
in Velez, the Board finds that the January 1997 adjudication 
of the claim for a mental disorder due to psychic trauma in 
service was broad enough to include the claim for PTSD due to 
in-service personal assault.  Thus, because the January 1997, 
April 1997, and July 1997 rating decisions adjudicated the 
same claim, the Board finds that the Veteran's September 1997 
notice of disagreement (NOD) with the July 1997 rating 
decision also served as a notice of disagreement with the 
January 1997 rating decision, as it was filed within one year 
thereof.  However, because the Veteran did not file a timely 
substantive appeal following issuance of the October 1997 
statement of the case (SOC), the January 1997 rating decision 
is final.  See 38 C.F.R. § 20.1103. 

Under 38 U.S.C.A. § 5108 (West 2002), VA may reopen a 
previously and finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  "New evidence" means evidence not previously 
submitted to agency decision makers, and "material 
evidence" means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2009).  The new and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  A 
claimant's assertions of medical causation or diagnosis often 
do not constitute competent evidence, as lay persons without 
the appropriate medical expertise are not competent to offer 
medical opinions.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-
11 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be competent evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran's claim for service connection for a mental 
disorder was denied in the January 1997 rating decision 
because there was no evidence of an acquired mental disorder 
or psychic trauma during active service.  Thus, in order to 
reopen her claim, the Veteran needs to submit new evidence 
showing that an acquired mental disorder manifested in 
service and/or that a traumatic event occurred in service. 

Since the January 1997 rating decision was rendered, the 
Veteran testified at the March 2010 Board hearing that she 
did not report an incident of being sexually assaulted during 
service because was afraid it would jeopardize her career in 
the military.  The Veteran also submitted a February 2009 VA 
treatment record reflecting a diagnosis of military sexual 
trauma.  For the purpose of determining whether new and 
material evidence has been submitted, the Board must presume 
the credibility of this evidence.  See Duran and Justus, both 
supra.  This evidence relates to an unestablished fact 
necessary to substantiate the Veteran's claim, namely the 
personal assaults that the Veteran states occurred in 
service. 

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of entitlement to 
service connection for a psychiatric disorder, to include 
PTSD.  The petition to reopen is granted.  See 38 C.F.R. § 
3.156(a).


ORDER

New and material evidence has been received to reopen the 
claim of service connection for a psychiatric disorder to 
include PTSD; the appeal is granted to this extent only.  



REMAND

The Veteran claims entitlement to service connection for a 
mental disorder, to include anxiety and depression, due to 
in-service personal assault.  The Board finds that further 
development is warranted before this claim can be properly 
adjudicated. 

At the outset, the Board construes the Veteran's claim for a 
psychiatric disorder to include PTSD.  In Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), the Court held that the 
scope of a mental health disability claim includes any 
psychiatric disability that may reasonably be encompassed by 
the claimant's description of the claim, reported symptoms, 
and the other information of record.  The Veteran contends 
that she has a psychiatric disability, to include anxiety and 
depression, due to in-service personal assault.  The Board 
notes that as a layperson, the Veteran does not have the 
medical training or expertise to determine whether her 
claimed anxiety can be diagnosed as PTSD.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  As the Court 
recognized in Clemons, because the Veteran is not competent 
to diagnose her own disability, her claim should not be 
narrowly construed only to include a claim for anxiety or 
depression.  In this regard, the Board notes that a December 
2008 letter from a VA social worker reflects that the Veteran 
planned to attend an outpatient treatment center for PTSD.  
Accordingly, the Board finds that the Veteran's claim for a 
psychiatric disorder includes PTSD.  

The Veteran has not been provided the notice required under 
38 C.F.R. § 3.304(f)(4) (2009) for PTSD claims based on in-
service personal assault.  Under 38 C.F.R. § 3.304(f)(4), if 
a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  Id.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  Id.  VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
Id.  Accordingly, the Veteran should be sent a letter 
compliant with the notice requirements set forth under 38 
C.F.R. § 3.304(f)(4) for PTSD claims based on in-service 
personal assault. 

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim, as defined by 
law.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§§ 3.159(c)(4), 3.326(a) (2009); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  

In McLendon, the Court held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.  

Here, a February 2009 VA treatment record reflects a 
diagnosis of bipolar disorder.  A July 2008 VA treatment 
record reflects that the Veteran had symptoms of depression.  
Thus, there is evidence of a current disability.  An October 
1984 service treatment record reflects that the Veteran was 
put on physical profile for emotional tension, mild anxiety, 
and depression.  Thus, there is evidence of an in-service 
"event, injury, or disease" which might support incurrence 
or aggravation.  At the March 2010 Board hearing, the Veteran 
stated that her symptoms of depression and anxiety have been 
constant ever since her period of service.  Thus, there is an 
indication that the Veteran's current disability may be 
related to the in-service diagnosis of anxiety and 
depression.  The Board itself does not have the medical 
expertise to determine whether the Veteran's current 
psychiatric disorder or disorders stem from her period of 
service. See Colvin v. Derwinski, Vet. App. 171, 175 (1991) 
(holding that the Board is not competent to substitute its 
own opinion for that of a medical expert).  Thus, there is 
insufficient evidence to decide the case. Accordingly, the 
Board finds that the elements of McLendon are met and that an 
examination is warranted.  

In the examination, after reviewing the claims file and 
examining the Veteran, the examiner should determine whether 
the Veteran has PTSD as defined by the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM- IV).  See 38 C.F.R. § 
3.304(f).  The examiner should also determine whether the 
Veteran has depression, anxiety, bipolar disorder, or another 
acquired psychiatric disorder.  If a psychiatric disorder is 
found, the examiner should render an opinion as to whether it 
is at least as likely as not that the psychiatric disorder 
stems from the Veteran's period of service, to include the 
claimed in-service personal assaults.  

Accordingly, the case is REMANDED for the following actions:

1.  The agency of original jurisdiction 
(AOJ) should send the Veteran a letter 
providing the notice set forth in 
38 C.F.R. § 3.304(f)(4) for PTSD claims 
based on in-service personal assault, and 
which satisfies all other notice 
requirements under the VCAA.  Any notice 
given, or action taken thereafter, must 
comply with current, controlling legal 
guidance. 

2.  The AOJ should schedule the Veteran 
for an examination to determine the 
likelihood that the Veteran has a 
psychiatric disorder related to service.  
The entire claims file and a copy of this 
REMAND must be made available to the 
examiner prior to the examination.  The 
examiner must note in the examination 
report that the evidence in the claims 
file has been reviewed.  

After reviewing the claims file and 
examining the Veteran, the examiner should 
make the following findings: (1) whether 
the Veteran has PTSD conforming to the 
criteria set forth in the DSM-IV and/or 
another psychiatric disorder, to include 
anxiety, depression, or bipolar disorder; 
(2) if PTSD or another psychiatric 
disorder is diagnosed, whether it is at 
least as likely as not (i.e., to at least 
a 50:50 degree of probability) that the 
psychiatric disorder is a result of active 
military service, to include the incidents 
of sexual assault reported by the Veteran, 
or whether such a relationship is unlikely 
(i.e., less than a 50:50 degree of 
probability).  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  The AOJ should ensure 
that an adequate rationale has been 
provided before returning this case to the 
Board. 

If the examiner is not able to provide an 
opinion without resorting to speculation, 
the examiner must state the reasons why 
such an opinion cannot be rendered.  In 
this regard, the examiner should state 
whether a definitive opinion cannot be 
provided because required information is 
missing or because current medical 
knowledge yields multiple possible 
etiologies with none more likely than not 
the cause of the claimed disability.  The 
examiner should be as specific as 
possible. 

3.  After the above development is 
completed, and any other development that 
may be warranted, the AOJ should 
readjudicate the claim on the merits.  If 
the benefits sought are not granted, the 
Veteran and her representative should be 
furnished a supplemental statement of the 
case (SSOC) and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


